DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20-39 (renumbered 1-20 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 20-32, the closest prior art, Yamashita et al. U.S. Patent Application Publication No. 2009/0240392 discloses a data processing unit for processing telemetry data but fails to explicitly disclose or suggest receiving data processing unit for processing telemetry data, the data processing unit being configured to: receive data comprising an encoded set of data elements from a remote data processing device, a data element in the encoded set of data elements being indicative of a measure of a change between a sampled value in a first set of sampled values and a corresponding sampled value in a second set of sampled values, a position of a given data element in the set of data elements having been determined based on at least one dynamic mapping rule, the first set of sampled values being associated with a first sampling time and the second set of sampled values being associated with a second, subsequent sampling time, the first and second sets of sampled values having been generated using sampled data, the sampled data being based on output data sampled from at least one first sensor of a plurality of sensors associated with a vehicle and output data from at least one second sensor of the plurality of sensors, the output data from the at least first sensor having been sampled at a first sampling rate and the output data from the at least one second sensor having been sampled at a second, higher sampling rate, wherein a position of a given sample in the first set and a position of a given sample in the second set are based on the at least one dynamic mapping rule.
Regarding claims 33-39, the closest prior art, Yamashita et al. U.S. Patent Application Publication No. 2009/0240392 discloses a method of processing telemetry data but fails to explicitly disclose or suggest receiving data comprising an encoded set of data elements from a remote data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        February 9, 2022